Citation Nr: 0734308	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  05-02 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for status post 
acromioplasty of the right shoulder.

2.  Entitlement to service connection for status post 
acromioplasty of the left shoulder.

3.  Entitlement to an increased rating for degenerative disc 
disease, L5-S1 (previously low back strain), currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from May 1981 to May 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which denied service connection for status post acromioplasty 
of the right and left shoulders, and denied a rating in 
excess of 20 percent for degenerative disc disease, L5-S1 
(previously low back strain).


FINDINGS OF FACT

1.  The preponderance of the objective medical evidence is 
against establishing a link between any current right 
shoulder disability and any incident of the veteran's active 
military service.

2.  The preponderance of the objective medical evidence is 
against establishing a link between any current left shoulder 
disability and any incident of the veteran's active military 
service.

3.  The veteran's degenerative disc disease, L5-S1 is 
manifested by no more than reports of pain; complaints of 
tingling in the feet and hands, pain running down the legs, 
and objective evidence of limitation of lumbar motion; there 
are no findings of paravertebral tenderness or spasms, and 
flexion is limited to 106 degrees.  


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2006). 

2.  A left shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).


3.  The criteria for a rating in excess of 20 percent for 
degenerative disc disease at L5-S1 have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 38 C.F.R. § 
4.71a, Diagnostic Code 5292, 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5243-8526 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  

In April 2003, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The April 2003 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  

The Board finds that the content of the April 2003 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, a 
December 2004 SOC provided him with yet an additional 60 days 
to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  

With regard to the claims for service connection for left and 
right shoulder disabilities, the Board notes that VA 
examinations are not necessary in order for decisions to be 
made on those claims.  The pertinent laws and regulations 
provide that a medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service.  The third part could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with service.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4).

Here, there is competent medical evidence of a current 
disability in both shoulders.  Service medical records show 
that on one occasion, in May 1983, the veteran complained of 
a sore shoulder.  His separation examination in 1985 was 
negative for any findings regarding the shoulder.  While the 
veteran contends that he injured his shoulders in service, 
and that his current right and left shoulder disabilities are 
related to an injury in service, the competent evidence of 
record does not show (or suggest other than by the his 
contentions) that such disability might associated with an 
event, injury, or disease in service.  Indeed, he was first 
treated for shoulder problems, post-service, in April 2000, 
and at that time, he reported that his symptoms had an onset 
a week prior.  In May 2000, he reported having persistent 
right shoulder problems for over a year.  In these and 
subsequent treatment records pertaining to his left and right 
shoulder, the veteran made no mention of any injury or 
shoulder problems in service, or in the years after service.  
Thus, the record does not show any competent evidence of 
record, other than the veteran's lay contentions, that any 
current shoulder disability may be related to service.  
Consequently, a VA examination for these two disabilities is 
not necessary.

It is therefore the Board's conclusion that the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Moreover, the claimant has not demonstrated any 
error in VCAA notice, and therefore the presumption of 
prejudicial error as to such notice does not arise in this 
case.  See Sanders, supra.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claims 
herein are being denied, such matters are moot.

II.  Factual Background

Service medical records showed that in May 1983 the veteran 
complained of a sore shoulder and stiff neck after he was 
stopped at a military road block and jumped by four MP's.  
His separation examination in April 1985 was negative for any 
pertinent findings.

By November 1985 rating decision, the RO granted service 
connection for history of low back strain, and assigned a 0 
percent disability rating, effective from May 18, 1985.  By 
August 1988 rating decision, the RO granted a 10 percent 
disability rating for history of low back strain, effective 
from May 10, 1988.  

By September 1993 rating decision, the RO granted a 20 
percent disability rating for low back strain, effective from 
May 7, 1993.

Received from the veteran in March 2003, was a claim for a 
rating in excess of 20 percent for the service-connected low 
back strain, as well as a claim for service connection for 
left and right shoulder conditions. 

An April 2000 private treatment record showed that the 
veteran reported bilateral upper extremity tingling and 
numbness on an intermittent basis.  A week prior he rolled 
over in bed with his upper extremity and started experiencing 
fairly marked radicular pain from the neck down to the right 
upper extremity.  The impression was bilateral median nerve 
entrapment syndromes.  In May 2000, he reported having 
persistent right shoulder problems, including pain with 
upward elevation of arm and weakness, and he reported the 
symptoms had been present for over a year.  A pronounced 
acromial spur was noted on x-rays.  The impression was 
impingement syndrome, right shoulder.  In May 2000, he 
underwent acromioplasty of the right shoulder, with repair of 
rotator cuff tear.  He underwent a course of physical 
therapy, but after the impingement syndrome of the left 
shoulder did not respond to simple treatment, in December 
2000, the veteran underwent acromioplasty of the left 
shoulder, with exploration of the rotator cuff.  In February 
2001, he was reported to be doing well post-surgery, and he 
had good range of motion in his left shoulder and function 
was improving.  In January 2003 he started having increasing 
discomfort in his shoulders, after he was required to do some 
heavy lifting and moving appliances at work in October.  A 
January 2003 x-ray of the shoulders showed minimal 
degenerative changes bilaterally, and an old healed fracture 
of the right clavicle.  

A Physician's Certificate, dated in February 2003, and 
completed by the veteran's private physician, showed that the 
veteran suffered a condition which substantially limited his 
ability to work and to lift because he could not lift or 
engage in activities requiring substantial physical activity, 
for 4 to 6 months, or maybe longer.  It was noted that the 
veteran had weak inguinal musculature and had extensive 
inguinal surgery in the past.

On VA examination in August 2003, the veteran reported that 
he injured his low back in service lifting tires in 1982 or 
1983, and that he had continuous pain since that time.  He 
reported he had constant pain, though it was worse in cold 
weather.  He rated his pain as 7 on a scale of 1.  He also 
reported having tingling in his feet and hands, and that his 
pain was exacerbated by cold weather, long duration walking, 
and lifting.  He indicated that pain was relieved by Vioxx 
and Advil.  He did not use crutches, braces, or a cane, and 
he had had no surgery.  He reported that due to his back 
problems, he avoided shopping, hunting, and fishing, etc.  An 
MRI, dated in April 2001, of the lumbosacral spine, showed a 
disk bulge at L5-S1 with no herniation.  Range of motion 
testing of the lumbosacral spine showed flexion was 106 
degrees, and to 114 degrees after passive exercise.  
Extension was to 22 degrees, and to 20 degrees after 
repetitive exercise.  Right lateral flexion was to 26 degrees 
both before and after repetitive exercise, and left lateral 
flexion was to 30 degrees, and to 22 degrees after repetitive 
exercise.  Right rotation was to 55 degrees, and to 50 
degrees after repetitive exercise; and left rotation was to 
45 degrees and to 50 degrees after repetitive exercise.  He 
had no paravertebral tenderness or spasms.  His strength was 
rated as 5/5 for all extremities.  The diagnosis was disk 
bulge at L5-S1 without herniation.  

Received from the veteran in October 2003 was his notice of 
disagreement in which he claimed he was treated for shoulder 
problems at Camp LeJeune, beginning in 1982, and that his 
current shoulder disabilities are a result of an injury in 
service.

III.  Analysis

A.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

The veteran contends that he injured his shoulders in 
service, and received treatment therefor.  He claims that his 
current right and left shoulder disabilities are related to 
the in-service injury.  While the veteran has current left 
and right shoulder disabilities, to include degenerative 
changes, there is no competent evidence showing that either 
his left or his right shoulder disability was manifested 
during his first post-service year, which is the presumptive 
period for arthritis.  Moreover, while he complained of a 
sore shoulder on one occasion in service, he had no post-
service complaints until April 2000, at which time he 
reported having right shoulder symptoms for over a year.  The 
Board notes that he did not report a shoulder injury in 
service until he filed his claim in March 2003.  Prior to 
that he did not specifically attribute his shoulder pain to 
an injury in service.  What is missing in this case is 
competent medical evidence linking either of the veteran's 
current left and right shoulder disabilities to service.

In that regard, the Board notes that currently there is no 
medical evidence of record that relates the veteran's left 
and right shoulder disabilities to his period of service.  A 
chronic shoulder disorder was not reported in service, and 
continuity of symptomatology in the initial post-service 
years has not been shown.  The Board recognizes that the 
veteran believes that his left and right shoulder 
disabilities, to include the surgeries he underwent in May 
and December 2000, are the result of an injury and treatment 
in service.  His sincerity is not in question.  However, 
while he is certainly capable of providing evidence of 
symptomatology during and after service, he is a layperson, 
and as such is not competent to give an opinion on matters 
requiring medical knowledge, such as the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
at 494 (1992). 

It is true that the veteran's lay statements may be competent 
to support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau v. Nicholson, No. 07-7029 (Fed. Cir. July 
3, 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  However, relating 
symptomatic complaints from many years ago to current 
disability, especially with lengthy gaps in the medical 
record, requires opinion evidence from expertswith medical 
training, and is not subject to lay diagnosis. 

When all of the evidence is assembled, the Board is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  
The Board finds that there is essentially no competent 
medical evidence of record to show that the veteran's current 
left and right shoulder disabilities are related to service, 
and therefore, the fair preponderance of the evidence is 
against his claim.  In reaching a decision, the Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran, but the evidence is not of such approximate 
balance as to warrant its application.  As the evidence 
preponderates against the claims for service connection for 
the veteran's left and right shoulder disabilities, the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra.

B.  Increased Rating

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for the higher rating.  
38 C.F.R. § 4.7. 

The Board notes that when service connection was originally 
granted for the veteran's low back disability, the disability 
was labeled as low back strain, and disability ratings were 
assigned pursuant to Diagnostic Code (DC) 5295 (the code in 
effect at that time for evaluation back strain).  In the most 
recent rating decision addressing the disability rating 
assigned for the service-connected low back disability, the 
RO considered both DC 5292 (the code in effect at that time 
for rating limitation of motion) and DC 5295.

Received from the veteran in March 2003, was his claim for a 
rating in excess of 20 percent for his degenerative disc 
disease at L5-S1.

Effective September 26, 2003, the regulations governing the 
schedular criteria for rating diseases and injuries for the 
spine were revised.  See 38 C.F.R. §§ 4.71a, Diagnostic Code 
5293, effective September 23, 2002; 38 C.F.R. § 4.71a, DC 
5243, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran was provided with the new 
regulations in the September 2003 rating decision and the 
December 2004 statement of the case.  When amended 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, 
application of the revised regulations prior to the stated 
effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(April 10, 2000); VAOPGCPREC 7- 2003 (Nov. 19, 2003); 38 
C.F.R. § 3.114(a).  Therefore, prior to September 26, 2003, 
the Board may apply only the previous version(s) of the 
rating criteria; as of September 26, 2003, the Board may 
apply both versions.

Prior to September 26, 2003, slight limitation of motion of 
the lumbar spine warranted a 10 percent rating, moderate 
limitation of motion of the lumbar segment of the spine 
warranted a 20 percent rating, and severe limitation of 
motion of the lumbar spine warranted a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (as in effect prior to 
Sept. 26, 2003).

After reviewing the evidence of record, the Board concludes 
that a rating in excess of 20 percent is not warranted under 
either the old criteria or the new criteria.  As for the old 
criteria in effect prior to September 26, 2003, the Board 
finds that the competent medical evidence of record does not 
show that the veteran had severe limitation of lumbar motion.  
The veteran has complained of chronic low back pain, and some 
limitation of motion of motion has been shown, made somewhat 
worse with repetitive exercise, however, the limitation of 
motion of the lumbosacral spine has not been severe.  Rather, 
on objective examination, his lumbar flexion was essentially 
normal, to 106 degrees, and his lumbar extension was close to 
normal, to 22 degrees.  Although his limitation of motion was 
somewhat decreased after repetitive exercise, the Board notes 
that even these findings do not approximate severe limitation 
of motion of the lumbar spine.  And although the veteran 
apparently has painful motion, this coupled with close to 
full range of lumbar motion, does not warrant the assignment 
of a rating in excess of 20 percent for the service-connected 
lumbar disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Effective on and after September 26, 2003, the criteria for 
rating diseases and injuries of the spine were amended.  A 
"General Rating Formula for Diseases and Injuries of the 
Spine" was instituted, which includes intervertebral disc 
syndrome under Diagnostic Code 5243.  See 68 Fed. Reg. 
51,454, 51,456- 57 (Aug. 27, 2003) (effective Sept. 26, 2003) 
(now codified as amended at 38 C.F.R. §§ 4.71a).

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 
4.71a, Diagnostic Code 5243.

There are several notes set out after the diagnostic criteria 
for the General Rating Formula for Diseases and Injuries of 
the Spine, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  Third, 
in exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation. Fourth, each range of motion should be rounded to 
the nearest 5 degrees.

With regard to the rating criteria in effect as of September 
26, 2003, the Board notes that while the veteran has 
experienced pain, limitation of motion of the lumbar spine, 
and some limitation of his regular activities due to his 
service-connected lumbar disability, at no time has he 
reported or been found to have ankylosis of the lumbar spine, 
and forward flexion has not been anywhere near 30 degrees or 
less.  Also, there has been no finding of any paravertebral 
tenderness or spasms.  Thus, the criteria under the General 
Rating Formula for a rating in excess of 20 percent have not 
been met.

With regard to rating intervertebral disc syndrome, effective 
September 26, 2003, the criteria were renumbered and were 
relocated at Diagnostic Code 5243.  The specific criteria, 
however, were not amended, except that DC 5243 provides that 
intervertebral disc syndrome may be evaluated either under 
the General Rating Formula for Diseases and Injuries of the 
spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months.  A 40 percent rating is warranted for 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

For purposes of evaluations under DC 5243, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" denotes 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Diagnostic Code 5293, Note 1.  Further 
instructions under the revised criteria for rating 
intervertebral disc syndrome provide that, when evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
are to be evaluated under the criteria for the most 
appropriate orthopedic diagnostic code or codes.  Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id. at Note 2.  If intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  Id. at Note 3.

With regard to incapacitating episodes, while the veteran has 
reported having problems with his back limiting his daily 
activities such as shopping, hunting, and fishing, he has 
also reported that his pain has been relieved by medication.  
There has been no report of incapacitating episodes related 
to the service-connected low back disability.  Thus, a rating 
in excess of 20 percent is not warranted under Diagnostic 
Code 5293.

Also considered have been the veteran's complaints of low 
back pain and limitation of motion, as well as his complaints 
that his low back pain limited his activities, and the 
potential additional limitation of functioning resulting 
therefrom.  However, based on the specific findings made on 
the VA examinations, the Board finds that there is 
insufficient objective evidence to conclude that his low back 
pain is associated with such additional functional limitation 
as to warrant a rating in excess of 20 percent, pursuant to 
the provisions of 38 C.F.R. § 4.45 or the holding in DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1); however, the evidence of record and the 
veteran's contentions do not show either frequent 
hospitalization or marked interference with employment due to 
the his service-connected low back disability.  The veteran 
reported on the VA examination that he was unemployed, and 
laid off of work at the National Guard camp in July 2003, but 
claimed they would not tell him why.  A document dated in 
February 2003, completed by the veteran's private physician, 
showed that the veteran was limited in his ability to work 
because he could not lift or engage in activities requiring 
substantial physical activity, for 4 to 6 months, or maybe 
longer.  It was noted that he had weak inguinal musculature 
and had extensive inguinal surgery in the past.  There is no 
other evidence of record to show that the veteran's service-
connected low back disorder involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  Therefore, the Board finds that 
further consideration or referral of this matter under the 
provisions of 38 C.F.R. § 3.321 is not necessary or 
appropriate.

The Board notes that the veteran and his representative have 
contended that because the VA examination in August 2003 was 
conducted by a nurse practitioner, rather than an orthopedic 
specialist, that the veteran should be scheduled for another 
VA examination by an "appropriate specialist".  The Board 
finds, however, that VA provided an adequate medical 
examination, and that the veteran's argument is not supported 
by the pertinent regulation.  See 38 C.F.R. § 3.159(a)(1).  
Under that regulation, "competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions."  Id.  A registered 
nurse practitioner, such as the one who conducted the August 
2003 VA examination, is one who, by definition, has 
"advanced education and clinical training in a specialized 
area of health[]care . . . [and] can diagnose, prescribe, and 
perform procedures."  Dorland's Illustrated Medical 
Dictionary 1294 (30th ed. 2003).  A nurse practitioner, 
having completed medical education and training, thus fits 
squarely into the requirement of section 3.159(a)(1) as one 
competent to provide diagnoses, statements, or opinions.  
Thus, VA has satisfied the duty to assist by providing a 
medical examination conducted by one able to provide 
"competent medical evidence" under § 3.159(a)(1).

In summary, the preponderance of the evidence reflects that 
the veteran's service-connected degenerative disc disease, 
L5-S1 is no more than 20 percent disabling.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
an increased rating must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for status post acromioplasty of the right 
shoulder is denied.

Service connection for status post acromioplasty of the left 
shoulder is denied.

A rating in excess of 20 percent for degenerative disc 
disease, L5-S1, is denied. 



________________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").



Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


